DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 78-87, 91 and 92 are objected to because of the following informalities:
For each of claims 78-87, in line 1: “any of” (between “of” and “claim”) should be removed.
Claim 79, line 1: --further-- should be added between “,” and “comprising”.
Claim 91, line 8: --a-- should be added between “and” and “primary”.
Claim 92, line 1: --is-- should be added between “portion” and “disposed”.
Claim 92, line 3: --.-- should be added after “portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83 depends from cancelled claim 26.  Therefore, claim 83 is incomplete.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 91 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,211,126. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 91 and 96 of the application are to be found in claim 1 of the patent. The difference between claims 91 and 96 of the application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus the invention of claim 1 of the patent is in effect a "species" of the "genetic" invention of claims 91 and 96 of the application. It has been held that the genetic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 91 and 96 of the application are anticipated by claim 1 of the patent, they are not patentably distinct from claim 1 of the patent.

Claims 77 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,211,126 in view of Howard et al., U.S. PG-Pub 2011/0015675.
Claims 1 and 7 of the U.S. Patent No. 9,211,126 recite the claimed invention except for wherein the angle is greater than 10 degrees.
Howard et al. discloses an apparatus comprising a cannula having a primary portion (14 or 16) and a distal portion (29 or 35), the distal portion configured such that a channel is disposed at an angle greater than 10 degrees (Figs. 2 and 5) to aid in guiding the cannula into a joint space (paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the invention was made to modify claims 1 and 7 of U.S. Patent No. 9,211,126 to recite the angle be greater than 10 degrees in view of Howard et al. to permit aiding in guiding the cannula into a joint space.






Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 9,510,840. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 91 and 92 of the application are to be found in claims 6 and 15 of the patent. The difference between claims 91 and 92 of the application and claims 6 and 15 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 6 and 15 of the patent is in effect a "species" of the "genetic" invention of claims 91 and 92 of the application. It has been held that the genetic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 91 and 92 of the application are anticipated by claims 6 and 15 of the patent, they are not patentably distinct from claims 6 and 15 of the patent.

Claims 77, 78 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,572,587 in view of Howard et al., U.S. PG-Pub 2011/0015675.
Claims 1 and 3 of U.S. Patent No. 9,572,587 recited the claimed invention except for wherein the angle is greater than 10 degrees.
Howard et al. discloses an apparatus comprising a cannula having a primary portion (14 or 16) and a distal portion (29 or 35), the distal portion configured such that a channel is disposed at an angle greater than 10 degrees (Figs. 2 and 5) to aid in guiding the cannula into a joint space (paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the invention was made to modify claims 1 and 3 of U.S. Patent No. 9,572,587 to recite the angle be greater than 10 degrees in view of Howard et al. to permit aiding in guiding the cannula into a joint space.

Claims 77 and 88-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 10,531,880. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 77 and 88-90 of the application are to be found in claims 1 and 12-14 of the patent. The difference between claims 77 and 88-90 of the application and claims 1 and 12-14 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1 and 12-14 of the patent is in effect a "species" of the "genetic" invention of claims 77 and 88-90 of the application. It has been held that the genetic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 77 and 88-90 of the application are anticipated by claims 1 and 12-14 of the patent, they are not patentably distinct from claims 1 and 12-14 of the patent.

Allowable Subject Matter
Claims 77, 88, 82, 88-90, 91, 92 and 96 would be allowable with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections set forth above.
Claims 79-81, 84-87 and 93-95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose an apparatus with a cannula and penetrator as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S GIBSON/           Primary Examiner, Art Unit 3775